Citation Nr: 9921981	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  98-11 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of a debt in the amount of 
$4,189.00 stemming from the overpayment of pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to April 
1954.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1997 decision of Committee on Waivers 
and Compromises (Committee) of the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the issue on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran reported a change in his family income to VA 
in February 1994, however VA failed to properly amend his 
pension benefit despite his having reported that income, and 
the rates paid as determined in a June 1994 pension award 
letter resulted in an overpayment of benefits.

3.  The veteran's conduct in not reporting a change in his 
spouse's income until the next request by VA does not rise to 
the level of fraud, bad faith, lack of good faith, or 
misrepresentation of a material fact, particularly where his 
rate of pension income was not determined until following 
that date.

4.  Equity and good conscience support a waiver of recovery 
of the overpayment in this case, as the creation of the 
overpayment was the result of error on the part of VA and the 
veteran could reasonably have assumed he was being paid the 
proper amount as he had reported his income change.


CONCLUSION OF LAW

Equity and good conscience warrant a waiver of recovery of 
the veteran's debt in the amount of $4,189.00 stemming from 
the overpayment of pension benefits.  38 U.S.C.A. §§ 5107, 
5302 (West 1991 & Supp. 1999); 38 C.F.R. §§ 1.962, 1.965 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained which have not already been 
associated with the claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran contends that his conduct did not constitute 
fraud, misrepresentation, bad faith, or lack of good faith.  
He further contends that a waiver of recovery of a debt 
stemming from the overpayment of pension benefits should be 
granted in equity and good conscience.  After a review of the 
record, the Board finds that the veteran's conduct did not 
constitute fraud, misrepresentation, bad faith, or lack of 
good faith.  The Board further finds that equity and good 
conscience warrant a waiver of recovery of the veteran's debt 
in the amount of $4,189.00 stemming from the overpayment of 
pension benefits.

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
1998), prohibit the waiver of a debt where "there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining waiver."  
Similarly, 38 C.F.R. § 1.965(b) (1998), precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.  A debtor's 
conduct is deemed to constitute bad faith "if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  A debtor exhibits lack of good faith 
where the debtor's conduct shows an "absence of an honest 
intention to abstain from taking unfair advantage of 
the...Government."  The Board also notes that any 
misrepresentation of material fact must be "more than non-
willful or mere inadvertence."  38 C.F.R. § 1.962(b) (1998).

If the debtor's conduct is deemed not to have constituted 
"fraud," "misrepresentation of a material fact," "bad 
faith," or "lack of good faith," the request for waiver 
will be evaluated pursuant to the principles of equity and 
good conscience found in 38 C.F.R. § 1.965(a) (1998).

The October 1997 Committee decision found that the veteran 
had failed to report income that his spouse was receiving, 
resulting in an overpayment of improved pension benefits.  
The Committee found that despite VA's request for complete 
financial information, the veteran did not report his 
spouse's income.  The Committee therefore found that the 
veteran received the overpayment as a result of bad faith, 
and that wavier of recovery was denied.

The Board disagrees with the finding of the Committee, and 
finds that the overpayment at issue in the case was created 
due to error on the part of VA and that the veteran's conduct 
does not rise to the level of fraud, misrepresentation of 
material fact, bad faith, or lack of good faith.  The Board 
notes that the veteran was informed of the necessity to 
report any changes in income.  The veteran received letters 
from VA in February 1992 and February 1993.  Those letters 
informed the veteran:

Your rate of VA pension is directly 
related to you/your family's income.  
Adjustment to your payments must be made 
whenever your/your family's income 
changes.  Therefore, you must notify us 
immediately if you/your family receive(s) 
any income from a source other than that 
shown above.  You must also report any 
changes in the income shown above.  
Failure to inform the VA promptly of 
income changes may result in the creation 
of an overpayment in your account.

The veteran received a letter from VA in June 1994 providing 
him with substantially the same notice of the need to report 
any income from any source.  Because his pension had been 
previously terminated, that June 1994 letter determined the 
rate of pension that the veteran would be paid beginning in 
September 1991.  The Board notes that the veteran had already 
experienced one situation in which he failed to report 
retirement income, resulting in overpayment indebtedness, and 
his pension had terminated in February 1990 by a January 1994 
letter, resulting in an overpayment until September 1991, the 
date of the cessation of his retirement income.

The veteran, in a January 25, 1993, VA Form 21-0516, Improved 
Pension Eligibility Verification Report (Veteran with 
Spouse), received by VA on February 1, 1993, reported that 
his spouse had no income.  In the boxes where spouse's income 
was to be reported, the veteran affirmatively indicated 
"0."  However, in a February 24, 1994, VA Form 20-5655, 
Financial Status Report, the veteran indicated that his 
spouse began working in January 1993, and did have income.  
In an August 28, 1996, VA Form 20-5655, Financial Status 
Report, the next communication received from the veteran 
regarding his family income, the veteran also reported that 
his spouse was working.  However, despite having been 
informed that his spouse was earning income, apparently VA 
continued to pay the veteran pension at a rate which did not 
consider the spouse's income.  The June 1994 letter, which 
determined the veteran's pension rate starting in September 
1991, did not account for the veteran's having reported his 
spouse's income in February 1994.

Therefore, the Board finds that the veteran did report his 
changed family income as in February 1994 he reported that 
his spouse had begun working as of January 1993.  Therefore, 
the Board finds that the veteran's conduct was clearly above 
that which could be characterized as fraud, misrepresentation 
of material fact, bad faith, or lack of good faith, and 
wavier of recovery of the overpayment is not precluded by 
statute.  Therefore, his request for waiver will be evaluated 
pursuant to the principles of equity and good conscience.

In applying the "equity and good conscience" standard to a 
case, the factors to be considered by the adjudicator are:  
(1) whether actions of the debtor contributed to the creation 
of the debt, (2) whether collection would deprive the debtor 
or the debtor's family of basic necessities, (3) whether 
recovery of the debt would nullify the objective for which 
benefits were intended, (4) whether failure to make 
restitution would result in unfair gain to the debtor, and 
(5) whether the debtor has changed position to his detriment 
due to his reliance upon the receipt of VA benefits.  
Additionally, the adjudicator must conduct a "balancing of 
the faults," weighing the fault of the debtor against any 
fault attributable to VA.  38 C.F.R. § 1.965(a) (1998).

The Board notes that the veteran was informed of the need to 
report any changes of income on a timely basis.  While his 
spouse began working in January 1993, he reported his 
spouse's income in February 1994.  While that was one year 
following the beginning of her employment, it was the next 
occasion on which VA requested his family income following 
his February 1993 report.  The Board notes that his spouse 
was working as a substitute cafeteria worker in the local 
school system.  However, in calculating the veteran's 
pension, VA failed to properly adjust the pension for his 
spouse's income.  A June 1994 letter from VA, which 
determined his rate of pension back to September 1991, does 
note that benefits were being received for the veteran's 
spouse and requests that he inform VA of any changes in his 
family income.  However, as the veteran had already informed 
VA of his spouse's income in February 1994, he could not 
reasonably have been expected to report her income again, as 
from his point of view it did not represent a "change" in 
income, but income which he had already reported.  Therefore, 
the Board finds that the greater level of fault in the 
creation of this overpayment lies with VA.  While the payment 
of pension from January 1993 to February 1994 occurred before 
the veteran reported that his spouse was working, he did 
report her income on a timely basis, on the next instance 
where VA requested an accounting of his income, and prior to 
the date on which VA determined the rate of pension due for 
that period.  While some fault may lie with the veteran in 
waiting a full year, he nonetheless did report the income.  
Therefore, the majority of the fault must be seen to be that 
of VA in continuing to pay his pension as though his spouse 
had no income, despite his having reported her income.  While 
the actions of the debtor contributed to the creation of the 
debt from February 1993 to February 1994, the Board finds it 
would be contrary to equity and good conscience to punish a 
veteran who was attempting to report his income properly.

The Board finds that collection of the debt would not deprive 
the veteran or his family of basic necessities.  The veteran 
has submitted an August 1996 VA Form 20-5655, Financial 
Status Report.  Therein, he provided information showing that 
his family's total monthly expenses were $850.00 per month, 
although he did note the equivalent of approximately $60.00 
per month of other expenses which were not due on a monthly 
basis.  He reported that his family's monthly net income was 
$1,088.97 per month.  Even considering the veteran's non-
monthly obligations, his income exceeds his expenses by 
approximately $175.00 per month.  Thus, the Board finds that 
recovery of the indebtedness would not deprive the veteran or 
his family of basic necessities.

However, the Board finds that the veteran has changed his 
position to his detriment in reliance upon the receipt of VA 
benefits.  The benefits in question were paid from February 
1993.  The veteran has reported that the benefits were used 
for home payments and home repairs, and he was forced to 
borrow money in order to continue to meet those obligations.  
Therefore, the Board finds that the veteran has relied on 
those benefits which were paid in the past to meet his 
obligations.

The Board also finds that the recovery of the debt would not 
nullify the objective for which benefits were intended.  The 
pension benefit is paid to a veteran who whose income is 
beneath a certain level in order to supplement his income up 
to a level determined by law.  For the majority of the time 
in which the overpayment was created, the veteran's income 
was above the level to which the pension is meant to 
supplement income.  Therefore, as he had excess income, the 
benefits would not have been paid to the veteran as he needed 
no supplemental income to meet the maximum pension level of 
income.

While the Board has cosidered that a grant of a full waiver 
would result in a gain to the debtor, it is unclear whether 
such a gain would constitute an "unfair gain."  The Board 
notes that the veteran had reported his income and could 
reasonably have assumed he was being paid at the appropriate 
rate of pension.  While he was, in fact, being overpaid, it 
may not have been readily apparent to the veteran.  While 
extra benefits were paid, they do not appear to have been 
"unfairly" paid as the veteran's level of fault was low in 
their payment.  The Board notes that the veteran's level of 
fault was somewhat higher for that portion paid subsequent to 
his spouse's staring working in January 1993 and prior to his 
reporting of her income in February 1994, however, the 
overall level of unfairness seems low to the Board.

Finally, the Board reiterates that the payment of pension at 
a rate as though the veteran's spouse was not working was due 
mainly to an error by VA in not recognizing that the veteran 
had reported that his spouse was working in February 1994.  
The Board notes that because of a termination of his income 
based upon another overpayment, the decision on the rate of 
the veteran's pension was made in a June 1994 letter, well 
after the veteran had reported that his spouse was working.  
Therefore, the Board finds that VA bears the majority of the 
fault in the creation of the overpayment.  Therefore, the 
Board finds that equity and good conscience warrant that the 
overpayment of benefits not be recovered.  The Board has 
particularly relied upon the low level of fault of the 
veteran in the creation of the overpayment, and the high 
level of fault of VA in creating the overpayment, the payment 
of which was determined after the veteran had reported his 
spouse's income.  The Board has also relied on that fact that 
the veteran had no reason to know that he was being paid at 
an improper rate as he had reported the change in income.

Accordingly, the Board finds that equity and good conscience 
warrant a waiver of recovery of the veteran's debt in the 
amount of $4,189.00 stemming from the overpayment of pension 
benefits.  38 U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 1.962, 1.965 (1998).

	(CONTINUED ON NEXT PAGE)

ORDER

Waiver of recovery of a debt in the amount of $4,189.00 
stemming from the overpayment of pension benefits is granted.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

